Citation Nr: 1805137	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  07-22 506		DATE
		

THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to March 4, 2014 and in excess of 40 percent thereafter for lumbosacral strain with arthritis.

2.  Entitlement to a disability rating in excess of 20 percent prior to December 14, 2009, and in excess of 30 percent from February 1, 2011 for residuals of total left knee replacement, originally rated as degenerative arthritis of the left knee.   

3.  Entitlement to a disability rating in excess of 10 percent prior to March 21, 2011 and in excess of 30 percent from May 1, 2012 for residuals of total right knee replacement, originally rated as degenerative arthritis of the right knee. 

4.  Entitlement to a disability rating in excess of 30 percent prior to October 5, 2010, in excess of 50 percent from October 5, 2010, and in excess of 70 percent from March 17, 2014 for depression. 

5.  Entitlement to a disability rating in excess of 10 percent prior to March 4, 2014 and in excess of 20 percent thereafter for radiculopathy of the right lower extremity.  

6.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity. 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to February 1, 2011.  
ORDER

The claim of entitlement to an increased disability rating for lumbosacral strain with degenerative arthritis is denied.  

The claim of entitlement to an increased rating for a left knee disability is denied.  

The claim of entitlement to an increased rating for a right knee disability is denied.  

The claim of entitlement to an increased rating for depression is denied.  

The claim of entitlement to an increased rating for radiculopathy of the left lower extremity is denied.  

The claim of entitlement to a 20 percent disability rating for right lower extremity radiculopathy is warranted throughout the entire period on appeal.  

The claim of entitlement to TDIU prior to February 1, 2011, is denied.  


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain with degenerative arthritis manifested with limitation of flexion to greater than 30 degrees prior to March 4, 2014, but without ankylosis or incapacitating episodes with bedrest prescribed by a physician throughout the period on appeal.  

2.  The Veteran's left knee disability manifested with flexion greater than 15 degrees and extension less than 20 degrees without ankylosis prior to December 14, 2009; the Veteran's left knee disability also manifested with extension less than 30 degrees and without severe painful motion or weakness or ankylosis from February 1, 2011, forward.

3.  The Veteran's right knee disability manifested with flexion greater than 15 degrees and extension less than 20 degrees without ankylosis prior to March 21, 2011; the Veteran's right knee disability also manifested with extension less than 30 degrees and without severe painful motion or weakness or ankylosis from May 1, 2012 forward.

4.  Prior to October 5, 2010, the Veteran's depression manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), but without occupational and social impairment, with reduced reliability and productivity. 

5.  From October 5, 2010, to March 16, 2014, the Veteran's depression manifested with occupational and social impairment, with reduced reliability and productivity, but without occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood.

6.  From March 17, 2014, forward, the Veteran's depression manifested with occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, but without total occupational and social impairment.

7.  The Veteran's right lower extremity radiculopathy was manifested with moderate symptoms throughout the entire period on appeal.

8.  The Veteran's left lower extremity radiculopathy was manifested by no more than mild symptoms throughout the entire period on appeal.  





	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent prior to March 4, 2014, and in excess of 40 percent thereafter for lumbosacral strain with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for a disability rating in excess of 20 percent prior to December 14, 2009, and in excess of 30 percent from February 1, 2011 forward for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5055 and 5261 (2017).

3.  The criteria for a disability rating in excess of 20 percent prior to March 21, 2011, and in excess of 30 percent from May 1, 2012 forward for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5055 and 5261 (2017).

4.  The criteria for a disability rating in excess of 30 percent prior to October 5, 2010, in excess of 50 percent from October 5, 2010, and in excess of 70 percent from March 17, 2014 for depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).

5.  The criteria for a 20 percent disability rating for right lower extremity radiculopathy have been met throughout the entire period on appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8520 (2017).

6.  The criteria for a disability rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8520 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The Veteran served on active duty from December 1968 to November 1972 in the United States Navy.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a videoconference hearing before the Board in May 2010.  A transcript of that hearing has been associated with the claims file.  The Board notes that the Board member who conducted the hearing is no longer employed at the Board.  The Veteran was offered an additional hearing in October 2017, but he declined the offer.  

The Board remanded the issue for further development in April 2013.  The case was returned to the Board for appellate review.  The Board denied the claims in June 2016.  Subsequently, the United States Court of Appeals for Veterans Claims (Court) issued a Joint Motion for Remand (JMR) in July 2017.  The case has been returned to the Board for development in accordance with that JMR.  

Duties to Notify and Assist

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Compliant VCAA notice was provided in August 2008 and April 2017.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and any necessary opinions obtained.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

1.  Entitlement to a disability rating in excess of 20 percent prior to March 4, 2014, and in excess of 40 percent thereafter for a lumbosacral strain with arthritis.

The Board notes that the JMR required the Board to clarify whether the Veteran's lumbar spine disability was rated at 10 or 20 percent prior to March 4, 2014.  The June 2016 Board decision incorrectly noted 10 percent in the conclusion, but correctly indicated that 20 percent was assigned in the body of the decision.  The Board is therefore clarifying that the spine is rated at 20 percent prior to March 4, 2014.  

The Veteran contends that his lumbosacral strain warrants a disability rating in excess of 20 percent prior to March 4, 2014 and in excess of 40 percent thereafter.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's low back disability is rated under Diagnostic Codes 5237 for lumbosacral strain and 5242 for degenerative arthritis of the spine, which both utilize the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoraco-lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  IVDS may be evaluated under the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, General Rating Formula, Note (6).  Under the IVDS Formula, incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months warrants a 10 percent disability rating.  Incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months warrants a 20 percent disability rating.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months warrants a 40 percent disability rating.  Incapacitating episodes having a total duration of at least six weeks during the past twelve months warrants a 60 percent disability rating.  38 C.F.R. § 4.71a.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, IVDS Formula, Note (1).

The first question for the Board is whether, prior to March 4, 2014, the Veteran's low back disability manifested with forward flexion of the thoracolumbar spine of 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes totaling at least four weeks, but less than six weeks, during a one year period.   

The Board finds that competent, credible, and probative evidence establishes that the Veteran's low back disability did not manifest to a degree that more nearly approximates the criteria for a disability rating in excess of 20 percent prior to March 4, 2014.

The Veteran was afforded a VA examination in August 2008.  The examiner reviewed the Veteran's records and performed a thorough physical examination.  Range of motion testing showed flexion to 65 degrees with pain after repetitive use with no additional loss of motion on repetitive use of the joint.  The examiner noted no ankylosis.  The examination did not note any incapacitating episodes.  

January 2009 VA treatment records showed range of motion of the spine with 40 degrees of flexion.  The examiner noted limitation of daily activities, painful motion, muscle spasms, and treatment with medication.  

The Veteran was afforded another VA examination in October 2010.  The examiner reviewed the Veteran's records and performed a thorough physical examination.  The Veteran had no abnormal spinal curvature or ankylosis.  Range of motion testing showed flexion to 60 degrees with objective evidence of pain on repetitive motion that limited flexion to 45 degrees.  The Veteran reported incapacitating episodes described as 60 days total in a 12 month period described by the Veteran as weekly and sometimes monthly episodes.  

Prior to March 4, 2014, the Veteran's low back disability resulted in limitation of flexion to greater than 30 degrees.  When considering pain and repetition of motion, the Veteran's range of motion was limited to a minimum of 40 degrees of flexion.  Additionally, the record consistently showed no ankylosis of the low back.  

The Board acknowledges that the Veteran has reported flare-ups resulting in his inability to move for a total of 60 days in a 12 month period.  The Board notes that although the Veteran is competent to report an inability to move, the evidence is not supported by the medical records and would not be considered incapacitating episodes for the purpose of a VA disability rating.  The Veteran's treatment records do not show that the Veteran was prescribed bed rest for a period of greater than 4 weeks during a 12 month period.  As an incapacitating episode for VA purposes requires bed rest prescribed by a physician, the Board finds that the Veteran's lay assertions of incapacitation do not meet the criteria for a higher disability rating under the General Rating Formula for Diseases and Injuries of the Spine.  Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent prior to March 4, 2014.  

The Board must then determine whether, from March 4, 2014, forward, the Veteran's low back disability manifested with unfavorable ankylosis of the entire thoracolumbar spine or with incapacitating episodes having a total duration of at least 6 weeks in a 12 month period.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's low back disability did not manifest to a degree that more nearly approximates the criteria for a disability rating in excess of 40 percent from March 4, 2014, forward.

The Veteran was afforded a VA examination in March 2014.  The examiner reviewed the Veteran's claims file and performed a thorough physical examination.  The examiner diagnosed degenerative disc disease of the lumbosacral spine with bilateral radiculitis.  The examiner specifically noted no ankylosis of the spine.  The examiner did not note any incapacitating episodes as he found that the Veteran did not have intervertebral disc syndrome.  

The remainder of the Veteran's treatment records do not show bedrest prescribed by a physician or ankylosis of the thoracolumbar spine.  Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent from March 4, 2014, forward.

The Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's pain upon repetition was noted by the VA examiners and considered in the determination of range of motion findings and in the application of the rating criteria to the Veteran's symptoms.  The range of motion findings above included the consideration of the onset of pain and repetitive use in the measurement of range of motion.

The Board acknowledges that Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  In this instance, the Veteran is service connected for radiculopathy of the right and left lower extremities.  A higher disability rating for those issues will be addressed in a separate analysis.  No additional neurological findings have been noted.  Therefore, the Board will not assign a separate disability rating for any additional neurological manifestations.

The issue of referral for extraschedular consideration has been raised by the record.  The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's low back disability manifests with pain and limitation of motion, which are addressed in the rating criteria.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal. See 38 U.S.C.A. § 5107(b) (West 2002).

2.  Entitlement to a disability rating in excess of 20 percent prior to December 14, 2009, and in excess of 30 percent from February 1, 2011 for residuals of total left knee replacement, originally rated as degenerative arthritis of the left knee.

The Board notes that the Veteran's left knee disability was rated with a temporary total disability rating from December 14, 2009 to January 31, 2011.  As the Veteran is in receipt of the maximum rating available during that period, the Board will not address entitlement to an increased disability rating during that period.  

The Veteran contends that his left knee disability, originally rated as degenerative arthritis of the left knee and subsequently rated as residuals of a total left knee replacement, warrants a disability rating in excess of 20 percent prior to December 14, 2009 and in excess of 30 percent from February 1, 2011.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's left knee disability is rated under Diagnostic Codes 5010 for traumatic arthritis and 5261 for limitation of motion of the knee prior to December 14, 2009, and under 5055 for knee replacement from February 1, 2011, forward.

Diagnostic Code 5010 directs the rater to rate the disability under 5003 for degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. As the Veteran is already rated at a minimum of 20 percent during the period on appeal, the Board notes that Diagnostic Codes 5010 and thus 5003 are not applicable.  

The Board notes that multiple additional diagnostic codes address knee disabilities.  Under Diagnostic Code 5256 ankylosis of the knee with a favorable angle in full extension or in slight flexion between 0 and 10 degrees warrants a 30 percent disability rating.  Ankylosis in flexion between 10 and 20 degrees warrants a 40 percent disability rating.  Ankylosis in flexion between 20 and 45 degrees warrants a 50 percent disability rating.  Extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent disability rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent disability rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent disability rating. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the leg to 60 degrees warrants a 0 percent disability rating, to 45 degrees warrants a 10 percent disability rating, to 30 degrees warrants a 20 percent disability rating, and to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg to 5 degrees warrants a 0 percent disability rating, to 10 degrees warrants a 10 percent disability rating, to 15 degrees warrants a 20 percent disability rating, to 20 degrees warrants a 30 percent disability rating, to 30 degrees warrants a 40 percent disability rating, and to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5055, prosthetic replacement of knee joint is rated at 30 percent as the minimum rating.  Prosthetic replacement of knee joint with intermediate degrees of residual weakness, pain, or limitation of motion rate by analogy to Diagnostic Codes 5256, 5261, or 5262.  Prosthetic replacement of knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity warrants a 60 percent disability rating.  

The first question for the Board is whether, prior to December 14, 2009, the Veteran's left knee disability manifested with ankylosis of the knee with a favorable angle in full extension or in slight flexion between 0 and 10 degrees, limitation of flexion to 15 degrees, or limitation of extension to 20 degrees.   

The Board finds that the competent, credible, and probative evidence establishes that the Veteran's left knee disability did not manifest to a degree that more nearly approximated the criteria for a disability rating in excess of 20 percent prior to December 14, 2009.

The Veteran was afforded a VA examination in August 2008.  The examiner reviewed the claims file and performed a thorough physical examination.  The examiner noted left knee range of motion from 0 to 80 degrees with no additional loss of motion on repetitive use.  The examiner diagnosed bilateral knee traumatic arthritis and degenerative joint disease.

January 2009 treatment records showed limitation of extension to 0 degrees and limitation of flexion to 95 degrees.  The examiner noted pain on movement of the left knee.  

Prior to December 14, 2009, the Veteran's left knee disability resulted in limitation of flexion to greater than 15 degrees and limitation of extension to less than 20 degrees.  Additionally, the record showed no ankylosis of the left knee.  Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent prior to December 14, 2009.  

The Board must then determine whether, from February 1, 2011, forward, the Veteran's left knee disability manifested with severe painful motion or weakness in the affected extremity, limitation of extension to 30 degrees, or ankylosis in flexion between 10 and 20 degrees.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's left knee disability did not manifest to a degree that more nearly approximates the criteria for a disability rating in excess of 40 percent from February 1, 2011, forward.

March 2011 VA treatment records showed extension to 0 degrees and no ankylosis was noted.  The examiner diagnosed left knee replacement doing well with normal range of motion and no bony deformities or dislocations. 

A September 2011 VA treatment records showed no pain with either knee, normal gait, and range of motion from 0 to 110 degrees.  The examiner diagnosed status post bilateral knee replacements doing well.  

The Veteran was afforded a VA examination in March 2014.  The examiner diagnosed total knee replacement.  The examiner noted range of motion from 0 to 110 degrees with no limitation of extension.  Upon repetitive use testing, the Veteran's range of motion remained the same.  The Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive use testing.    

A June 2017 VA treatment record showed occasional mild pains treated with naproxen and Tylenol.  

The remainder of the Veteran's treatment records do not show any indication of ankylosis or limitation of extension to 30 degrees.  The Veteran's left knee residuals did not result in severe painful motion or weakness.  The Veteran's left knee disability manifested with mild pain that did not affect the Veteran's functional ability.  Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent from February 1, 2011 forward.

The Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's pain upon repetition was noted by the VA examiners and considered in the determination of range of motion findings and in the application of the rating criteria to the Veteran's symptoms.  The range of motion findings above included the consideration of the onset of pain and repetitive use in the measurement of range of motion.

The issue of referral for extraschedular consideration has been raised by the record.  The Board has considered whether the Veteran's disability presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's left knee disability manifests with residuals of total knee replacement with pain and limitation of motion, which are addressed in the rating criteria.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal. See 38 U.S.C.A. § 5107(b) (West 2002).

3.  Entitlement to a disability rating in excess of 10 percent prior to March 21, 2011, and in excess of 30 percent from May 1, 2012, for residuals of total right knee replacement, originally rated as degenerative arthritis of the right knee.

The Board notes that the Veteran's right knee disability was rated with a temporary total disability rating from March 21, 2011, to April 30, 2012.  As the Veteran is in receipt of the maximum rating available during that period, the Board will not address entitlement to an increased disability rating during that period.  

The Veteran contends that his right knee disability, originally rated as degenerative arthritis of the right knee and subsequently rated as residuals of a total right knee replacement, warrants a disability rating in excess of 20 percent prior to March 21, 2011, and in excess of 30 percent from May 1, 2012.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's right knee disability is rated under Diagnostic Codes 5010 for traumatic arthritis and 5261 for limitation of motion of the knee prior to March 21, 2011, and under 5055 for knee replacement from May 1, 2012.

Diagnostic Code 5010 directs the rater to rate the disability under 5003 for degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. As the Veteran is already rated at a minimum of 20 percent during the period on appeal, the Board notes that Diagnostic Codes 5010 and thus 5003 are not applicable.  

The Board notes that multiple additional diagnostic codes address knee disabilities.  Under Diagnostic Code 5256 ankylosis of the knee with a favorable angle in full extension or in slight flexion between 0 and 10 degrees warrants a 30 percent disability rating.  Ankylosis in flexion between 10 and 20 degrees warrants a 40 percent disability rating.  Ankylosis in flexion between 20 and 45 degrees warrants a 50 percent disability rating.  Extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent disability rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent disability rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent disability rating. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the leg to 60 degrees warrants a 0 percent disability rating, to 45 degrees warrants a 10 percent disability rating, to 30 degrees warrants a 20 percent disability rating, and to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg to 5 degrees warrants a 0 percent disability rating, to 10 degrees warrants a 10 percent disability rating, to 15 degrees warrants a 20 percent disability rating, to 20 degrees warrants a 30 percent disability rating, to 30 degrees warrants a 40 percent disability rating, and to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5055, prosthetic replacement of knee joint is rated at 30 percent as the minimum rating.  Prosthetic replacement of knee joint with intermediate degrees of residual weakness, pain, or limitation of motion rate by analogy to Diagnostic Codes 5256, 5261, or 5262.  Prosthetic replacement of knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity warrants a 60 percent disability rating.  

The first question for the Board is whether, prior to March 21, 2011, the Veteran's right knee disability manifested with ankylosis of the knee with a favorable angle in full extension or in slight flexion between 0 and 10 degrees, limitation of flexion to 15 degrees, or limitation of extension to 20 degrees.   

The Board finds that the competent, credible, and probative evidence establishes that the Veteran's right knee disability did not manifest to a degree that more nearly approximates the criteria for a disability rating in excess of 20 percent prior to March 21, 2011.

The Veteran was afforded a VA examination in August 2008.  The examiner reviewed the claims file and performed a thorough physical examination.  The examiner noted right knee range of motion from 0 to 88 degrees with no additional loss of motion on repetitive use.  The examiner did not pain with range of motion at 30 degrees.  The examiner diagnosed bilateral knee traumatic arthritis and degenerative joint disease.

January 2009 treatment records showed limitation of extension to 0 degrees and limitation of flexion to 95 degrees.  The examiner noted pain on movement of the left knee.  

The Veteran was afforded a VA examination in October 2010.  The examiner noted objective evidence of pain with active motion on the right side and range of motion from 0 to 95 degrees.  The examiner noted objective evidence of pain following repetitive motion with no additional limitations after three repetitions of range of motion.  The examiner also noted no joint ankylosis.  The examiner diagnosed bilateral degenerative joint disease.  

Prior to March 21, 2011, the Veteran's right knee disability resulted in limitation of flexion to greater than 15 degrees and limitation of extension to less than 20 degrees.  Additionally, the record showed no ankylosis of the right knee.  Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent prior to March 21, 2011.  

The Board must then determine whether, from May 1, 2012, forward, the Veteran's right knee disability manifested with severe painful motion or weakness in the affected extremity, limitation of extension to 30 degrees, or ankylosis in flexion between 10 and 20 degrees.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's right knee disability did not manifest to a degree that more nearly approximates the criteria for a disability rating in excess of 40 percent from May 1, 2012, forward.

A September 2011 VA treatment records showed no pain with either knee, normal gait, and range of motion from 0 to 110 degrees.  The examiner diagnosed status post bilateral knee replacements doing well.  

The Veteran was afforded a VA examination in March 2014.  The examiner diagnosed total knee replacement.  The examiner noted range of motion from 0 to 110 degrees with no limitation of extension.  Upon repetitive use testing, the Veteran's range of motion remained the same.  The Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive use testing.    

A June 2017 VA treatment record showed occasional mild pains treated with naproxen and Tylenol.  

The remainder of the Veteran's treatment records do not show any indication of ankylosis or limitation of extension to 30 degrees.  The Veteran's right knee residuals did not result in severe painful motion or weakness.  The Veteran's right knee disability manifested with mild pain that did not affect the Veteran's functional ability.  Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent from May 1, 2012 forward.

The Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's pain upon repetition was noted by the VA examiners and considered in the determination of range of motion findings and in the application of the rating criteria to the Veteran's symptoms.  The range of motion findings above included the consideration of the onset of pain and repetitive use in the measurement of range of motion.

The issue of referral for extraschedular consideration has been raised by the record.  The Board has considered whether the Veteran's disability presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's right knee disability manifests with residuals of total knee replacement with pain and limitation of motion, which are addressed in the rating criteria.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal. See 38 U.S.C.A. § 5107(b) (West 2002).

4.  Entitlement to a disability rating in excess of 30 percent prior to October 5, 2010, in excess of 50 percent from October 5, 2010, and in excess of 70 percent from March 17, 2014, for depression.

The Veteran contends that his depression warrants a higher disability rating in excess of 30 percent prior to October 5, 2010, in excess of 50 percent from October 5, 2010, and in excess of 70 percent from March 17, 2014.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Veteran's service-connected depression has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434, which provides as follows: 

A 10 percent disability rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The first question for the Board is whether, prior to October 5, 2010, the Veteran's depression manifested with occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.     

The Board finds that the competent, credible, and probative evidence establishes that the Veteran's depression did not manifest to a degree that more nearly approximates the criteria for a disability rating in excess of 30 percent prior to October 5, 2010.

October 2007 and April 2008 private treatment records indicated that the Veteran was oriented in all spheres.  The Veteran's memory was intact.  He had a calm affect with normal insight and judgment.  The examiner noted no evidence of a mood disorder.  

An August 2008 VA treatment record revealed that the Veteran was oriented in all spheres.  He was appropriately dressed and fairly well-groomed.  His mood was not good and his affect was blunted.  The Veteran's speech and thought processes were normal.  His insight was fair and his memory and judgment were intact.  The Veteran denied hallucinations, delusions, and homicidal or suicidal ideation.  

The Veteran was treated privately in September 2008.  The examiner noted a history of anxiety and depression.  The Veteran was oriented in all spheres with a calm affect.  The Veteran's memory was intact and his insight and judgment were normal.  The examiner noted no evidence of a mood disorder.  

A September 2008 VA treatment record showed no history of suicidal or homicidal thoughts and no destructive behaviors with intent to harm himself.  

A January 2009 treatment record showed severe social and occupational impairment due to a depressive disorder. The disability interfered with the Veteran's ability to function properly in daily activities. It was treated with medication.

The evidence of record prior to October 2014 did not indicate occupational and social impairment, with reduced reliability and productivity.  The Veteran's thinking, judgment, memory, speech, understanding of commands, and relationships were normal.  The treatment records also show no panic attacks.  The Board notes that the Veteran had some disturbances of motivation and mood, but the Board also notes that depressed mood is a symptom noted under the criteria for a 30 percent disability rating.  Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent prior to October 5, 2010.  

The Board must then determine whether, from October 5, 2010, to March 16, 2014, the Veteran's depression manifested with occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

The Board finds that competent, credible, and probative evidence establishes that the Veteran's depression did not manifest to a degree that more nearly approximates the criteria for a disability rating in excess of 50 percent from October 5, 2010 to March 17, 2014.

The Veteran was afforded a VA examination in October 2010.  The Veteran's subjective reporting on the Beck Hopelessness Scale and Beck Depression Inventory-2 suggested numerous depressive symptoms causing the Veteran much psychosocial difficulty, as well as a sense of hopelessness about the future. He reported loss of pleasure, punishment feelings, loss of interest, negative changes in sleeping pattern, pessimism, agitation, indecisiveness, loss of energy, irritability, concentration difficulty, tiredness or fatigue, and loss of interest in sex. Examination showed that the Veteran was clean and casually dressed in disheveled clothes. His psychomotor activity was fatigued. He was cooperative with a blunted affect and depressed mood. His attention was intact and he was oriented in all spheres. The Veteran's thought process was unremarkable. He had ruminations, but no delusions or hallucinations. The Veteran's judgment and insight were not impaired. The Veteran had sleep impairment including difficulty getting to sleep, interrupted sleep, and early awakening. He reported that it further decreased his energy level and motivation. The Veteran had inappropriate behavior. He did not have obsessive or ritualistic behavior. The Veteran had panic attacks that occurred weekly. He had no homicidal or suicidal thoughts. His impulse control was fair with rare episodes of violence, most recent being 2006. The Veteran reported some difficulty with maintaining minimum personal hygiene due to lack of motivation and decreased energy level. The Veteran had no problem with activities of daily living. His remote memory was mildly impaired, but his recent and immediate memory was normal. The examiner diagnosed depressive disorder, NOS. The examiner noted no total occupational and social impairment due to mental disorder signs and symptoms, but did note deficiencies in judgment, family relations, work, and mood.

March 2011 VA treatment records showed that the Veteran was oriented with neutral mood and no impairment of memory or attention.  In August 2011, the Veteran denied any significant depressive symptoms, but noted difficulty with sleep.  He was oriented in all spheres and casually dressed with fair hygiene.  He denied suicidal thoughts or hallucinations.  His speech was normal and his affect was blunted.  His mood was mildly anxious.  His thought processes were normal.  His memory was fair and his insight and judgment were intact.  

An April 2012 VA treatment record showed no significant depression or anxiety.  He denied suicidal thoughts.  He had limited social interactions.  He was oriented in all spheres.  The Veteran was casually dressed with fair hygiene.  His mood was described as mildly anxious and his affect was blunted.  The Veteran denied hallucinations and his thought processes were normal.  His memory was fair and his insight and judgment were fair. 

In a November 2013 VA treatment record, the Veteran was alert and oriented.  His speech was clear and coherent.  The Veteran denied suicidal or homicidal ideation.  

The Board notes that the Veteran does not experience occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

The evidence of record from October 5, 2010, to March 16, 2014, did not indicate occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking, or mood.  The Board acknowledges that the Veteran had deficiencies in mood, but the Veteran did not have deficiencies in most areas.  The Veteran was not working due to obesity and physical disabilities.  The Veteran's thinking and judgment remained intact.  The Veteran's relationship with his spouse remained positive.  The Veteran did not have suicidal ideation, obsessional rituals, speech intermittently illogical, obscure or irrelevant, near- continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  The Board also notes that although the Veteran had difficulty establishing and maintaining effective relationships, he did not have an inability to establish and maintain them.  The Board acknowledges that the Veteran had difficulty in adapting to stressful circumstances; however that symptom did not manifest to a degree that warrants a higher disability rating.  Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 50 percent from October 5, 2010 to March 16, 2014.

Finally, the Board must then determine whether, from March 17, 2014 forward, the Veteran's depression manifested with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's depression did not manifest to a degree that more nearly approximates the criteria for a disability rating in excess of 70 percent from March 17, 2014, forward.

The Veteran was afforded a VA examination in March 2014.  The examiner diagnosed other specified depressive disorder associated with knee injuries and surgeries.  The examiner noted occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran's claims file was reviewed.  The Veteran was married to his third wife and had been married for 16 years.  He was estranged from his daughter from a prior marriage.  The Veteran's wife noted significant social withdrawal and significant irritability when he does interact with the social community.  The Veteran had not been employed since 2008, when he worked as a night time security officer.  He reported conflicts with interpersonal relationships on that job.  He had a generally supportive relationship with his wife.  The examiner noted symptoms to include depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and neglect of personal appearance and hygiene.  The Veteran was alert and oriented with grooming and hygiene marginally attended.  The Veteran was in no acute distress and rapport was easily established.  His speech was logical and goal directed but significant for hesitancy and minor word finding difficulties noted.  Psychomotor retardation noted throughout the evaluation.  He denied homicidal or suicidal ideation.  Recent memory was impaired with 0 out of 3 on recall.  Remote memory was intact.  The Veteran denied any perceptual disturbances and had sustained attention and concentration.  The PHQ-9 was 24 indicating a severe range of depression.

The March 2014 examiner reviewed the Veteran's VA claims file.  The examiner noted that due to his psychiatric disability the Veteran had difficulty attending to or was easily distracted from the task at hand.  The Veteran had significant difficulty accepting supervision or receiving instructions without becoming angry.  He had significant difficulty remembering instructions and details of work assignments.  He had significant difficulty functioning around other people or functioning as a team member, and he felt uncomfortable around others.  The Veteran's sleep was so disrupted that he was usually fatigued at work, making concentration and focus on work assignments difficult.  He was so depressed that he had difficulty sustaining energy and motivation to complete assignments at work.

March 2017 VA treatment records showed depression on a daily basis.  Recent medication changes to fluoxetine were beneficial.  He achieved some weight loss and stabilization.  He noted sleep disturbance by nightmares.  He denied feelings of anxiety, hopelessness, and suicidality.  He was alert and oriented.  His dress and hygiene were good and appropriate.  His mood was good, although he endorsed baseline daily depression.  His affect was constricted and his speech was quiet with regular rate and rhythm.  His thought process was goal directed without flight of ideas or loose associations.  He had no mania or hypomania, suicidal thinking, or psychotic behavior.  His long and short term memory were intact.  Judgment was fair and insight was good.  The examiner diagnosed major depressive disorder.

In a June 2017 VA treatment record, the examiner diagnosed depressive disorder, stable.  The Veteran denied any suicidal thoughts or ideations.  

The Board finds that the Veteran did not experience total social and occupational impairment.  The examiner in March 2014 specifically noted that the Veteran had difficulty with occupational tasks, but did not note total impairment.  Additionally, the Veteran's relationship with his wife of more than 16 years showed that he did not have total social impairment, although he experienced significant social withdrawal.  The Veteran did not experience gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living, disorientation to time or place, or memory loss for names of closest relatives, own occupation, or own name.  Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 70 percent from March 17, 2014 forward.

In the analysis above, the Board has considered that the symptoms listed in Diagnostic Code 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his depression.  These include, but are not limited to isolation, nightmares, lack of energy, and loss of pleasure.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment due to disturbances of motivation and mood and sleep impairment.  See Mauerhan, 16 Vet. App. 436.

The issue of referral for extraschedular consideration has been raised by the record.  The Board has considered whether the Veteran's disability presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's depression manifests with depressed mood, impaired impulse control, negative changes in sleeping pattern, loss of energy, irritability, difficulty concentrating, blunted affect, difficulty maintaining minimum hygiene, mild memory impairment, and other symptoms that are addressed in the rating criteria or considered as "like or similar to" the rating criteria as noted in Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal. See 38 U.S.C.A. § 5107(b) (West 2002).

5.  Entitlement to a disability rating in excess of 10 percent prior to March 4, 2014, and in excess of 20 percent thereafter for radiculopathy of the right lower extremity.  

The Veteran contends that his right lower extremity radiculopathy warrants a disability rating in excess of 10 percent prior to March 4, 2014, and in excess of 20 percent thereafter.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Sciatic nerve disabilities are rated at 80 percent where there is complete paralysis; the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating applies where there is severe incomplete paralysis with marked muscular atrophy.  A 40 percent rating applies where there is moderately severe incomplete paralysis.  Moderate incomplete paralysis is rated at 20 percent.  Mild incomplete paralysis is rated at 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Neuritis of the sciatic nerve, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderately severe, incomplete paralysis where there is sciatic nerve involvement.  38 C.F.R. §§ 4.123, 4.124a, DC 8620.  Neuralgia of the sciatic nerve, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. §§ 4.124, 4.124a, DC 8720.

The question before the Board is whether the Veteran's radiculopathy manifested with moderate symptoms prior to March 4, 2014.  

The Board finds that the competent, credible, and probative evidence establishes that the Veteran's right lower extremity radiculopathy manifested with moderately severe symptoms prior to March 4, 2014.  

The Veteran attended a neurological follow up in October 2013.  The examiner noted chronic lower back pain that radiated to the lower extremities, more on the right side.  The examiner noted radiculitis bilaterally with paraspinal muscle spasms and underlying demyelinating type of peripheral neuropathy.  The examiner noted very subtle but definite weakness in the right lower extremity.  He had diminished response to touch and pain in the stocking distribution.  The examiner diagnosed progressive, severe radiculitis bilaterally.  

On October 2013 EMG showed moderate radiculitis.  
 
As the Veteran's EMG specifically noted moderate radiculitis and the VA examiner in October 2013 also noted more severe symptoms of radiculopathy, the Board finds that the Veteran's radiculopathy manifested at a moderate level prior to March 4, 2014.  

The Board must then determine whether the Veteran's radiculopathy manifested with moderately severe symptoms throughout the entire period on appeal.  

The Board finds that the competent, credible, and probative evidence establishes that the Veteran's right lower extremity radiculopathy did not manifest with moderately severe symptoms throughout the entire period on appeal.

The Veteran was afforded a VA examination in March 2014.  The Veteran's right lower extremity showed moderate paresthesias and dysesthesias as well as moderate numbness.  The examiner noted involvement of the sciatic nerve.  The examiner specifically noted moderate severity of the right radiculopathy.  

The Board notes that the Veteran's radiculopathy was consistently described as moderate.  The Veteran's self-reported symptoms of numbness and paresthesias were not described at a level that more nearly approximates severe symptoms.  The Board acknowledges that the examiner in October 2013 found severe radiculitis bilaterally; however, the examiner noted only subtle weakness and only diminished response to touch and pain.  The corresponding EMG noted only moderate radiculitis.  Therefore, the Board finds that the overall picture of the Veteran's radiculopathy shows moderate and not moderately severe symptoms.  A 20 percent disability rating is warranted throughout the period on appeal.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal. See 38 U.S.C.A. § 5107(b) (West 2002).



6.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity. 

The Veteran contends that his left lower extremity radiculopathy warrants a disability rating in excess of 10 percent.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Sciatic nerve disabilities are rated at 80 percent where there is complete paralysis; the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating applies where there is severe incomplete paralysis with marked muscular atrophy.  A 40 percent rating applies where there is moderately severe incomplete paralysis.  Moderate incomplete paralysis is rated at 20 percent.  Mild incomplete paralysis is rated at 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Neuritis of the sciatic nerve, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderately severe, incomplete paralysis where there is sciatic nerve involvement.  38 C.F.R. §§ 4.123, 4.124a, DC 8620.  Neuralgia of the sciatic nerve, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. §§ 4.124, 4.124a, DC 8720.

The question before the Board is whether the Veteran's radiculopathy manifested with moderate symptoms throughout the period on appeal.  

The Board finds that the competent, credible, and probative evidence establishes that the Veteran's left lower extremity radiculopathy manifested with mild throughout the period on appeal.  

The Veteran attended a neurological follow up in October 2013.  The examiner noted chronic lower back pain that radiated to the lower extremities, more on the right side.  The examiner noted radiculitis bilaterally with paraspinal muscle spasms and underlying demyelinating type of peripheral neuropathy.  The examiner noted very subtle but definite weakness in the right lower extremity.  He had diminished response to touch and pain in the stocking distribution.  The examiner diagnosed progressive, severe radiculitis bilaterally.  

On October 2013 EMG showed moderate radiculitis.  
 
The Veteran was afforded a VA examination in March 2014.  The Veteran's left lower extremity showed mild paresthesias and dysesthesias as well as mild numbness.  The examiner noted involvement of the sciatic nerve.  The examiner specifically noted mild severity of the right radiculopathy.  

The Board notes that the Veteran's left lower extremity radiculopathy more nearly approximated the criteria for a 10 percent disability rating due to mild symptoms of radiculopathy.  In the October 2013 treatment records, the examiner noted that the Veteran's symptoms were more severe on the right.  The Veteran's left side did not show any weakness.  The VA examiner in March 2014 also specifically noted mild symptoms of radiculopathy on the left side.  

The Board acknowledges that the examiner in October 2013 noted severe radiculitis bilaterally.  The examiner's description of the symptomatology, however, does not indicate radiculopathy of equal severity for the right and left lower extremities.  The examiner specifically found that the right lower extremity radiculopathy was more severe.  Additionally, the VA examiner in March 2014 described only mild symptoms of left lower extremity radiculopathy.  Therefore, the Board finds that a disability rating in excess of 10 percent for left lower extremity radiculopathy is not warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal. See 38 U.S.C.A. § 5107(b) (West 2002).



Referral for extraschedular consideration. 

The July 2017 JMR noted that the Board did not address whether the collective impact of the Veteran's psychiatric and orthopedic disabilities warrant referral for extraschedular consideration.  See Johnson v. McDonald, 762 F.3d 1362 (2014) (a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions).  

On December 8, 2017, VA issued a Final Rule amending 38 C.F.R. § 3.321(b)(1), effective January 8, 2018, to clarify that an extraschedular rating is not available based on the combined effect of multiple service-connected disabilities.  82 Fed. Reg. 57830.  The final rule was effective January 8, 2018, and applied to all applications for benefits received by VA on or after January 8, 2018, or that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on January 8, 2018.  

REMAND

7.  Entitlement to TDIU due to service-connected disabilities prior to February 1, 2011.

The Veteran contends that he was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities prior to February 1, 2011.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Prior to February 1, 2011, the Veteran was in receipt of a temporary total disability rating for a left knee replacement from December 14, 2009.  As such, TDIU may be granted during that period only if the Veteran's remaining service-connected disabilities resulted in unemployability independently from the left knee disability.  Buie v. Shinseki, 24 Vet. App. 242 (2011).  

Prior to December 14, 2009, the Veteran's combined disability rating had a combined rating of 70 percent but did not have at least one disability rated at 40 percent or more.  

From December 14, 2009, to October 4, 2010, the applicable service-connected disabilities had a combined rating of 60 percent.  The Veteran's disabilities did not meet the schedular criteria for TDIU during that period.  

From October 5, 2010, to February 1, 2011, the applicable service-connected disabilities had a combined rating of 70 percent with at least one disability rated at 40 percent or more.  Therefore, the minimum schedular criteria had been met during that period.  

The JMR noted that the Veteran's Social Security Disability benefits were based upon his obesity and hyperalimentation.  The record also contains evidence that the Veteran's obesity was due to his antidepressants and therefore his service-connected psychiatric disability.  

The Board must then consider whether referral for extraschedular consideration is warranted.  Such consideration is warranted when a Veteran fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a).  Under section 4.16(b), the extraschedular provision, it must be shown that the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Accordingly, the Board finds that referral for extraschedular consideration for TDIU benefits for the period prior to February 1, 2011, is warranted.      

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director, Compensation Service for extraschedular consideration under 38 C.F.R § 4.16(b) for TDIU prior to February 1, 2011, specifically based on the Veteran's claim that obesity caused his unemployment and obesity is due to his service-connected disability.

2.  After completion of the above, the claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  The American Legion





Department of Veterans Affairs


